Citation Nr: 1217825	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for degenerative disc disease of the lumbosacral spine.  In March 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2008.


FINDING OF FACT

The Veteran's currently diagnosed degenerative disc disease of the lumbosacral spine is the result of his active duty service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, this claim is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that his current low back disability is the result of his active duty service.  Specifically, he contends that he first experienced back pain in service and that his low back symptoms have continued since that time.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with degenerative osteoarthritis/degenerative disc disease of the lumbosacral spine.  See VA examination reports, August 2006, April 2007.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was treated for low back pain multiple times in service.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current low back disability and his in-service low back complaints.

The Veteran has been afforded two VA examinations to address his low back disability.  He was first examined in August 2006.  At that time, the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine and concluded that his low back disability was the result of the strenuous physical requirements of his military service.

The Veteran was also examined in April 2007.  At that time, the examiner diagnosed the Veteran with degenerative osteoarthritis of the lumbosacral spine and concluded that his low back disability was not related to his military service.  Rather, the examiner concluded that the Veteran's in-service low back complaints were isolated incidents and mostly associated with fevers or prostatitis and that his current osteoarthritis had developed after discharge.  However, the examiner failed to provide an rationale for his conclusion that the Veteran's current low back disability was not related to the two diagnoses of low back strain in service that were not associated with a fever or prostatitis.  Additionally, he failed to address the November 1997 diagnosis of moderate degenerative changes of the lower spine, just two years after separation.  In light of these deficiencies, the Board finds the April 2007 VA examiner's opinion to be less probative than the August 2006 VA examiner's positive nexus opinion.

The Board also notes that the Veteran is competent to offer a description of symptoms, such as low back pain, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has experienced symptoms of intermittent low back pain since service.  Although he is not competent to link these symptoms to those he experienced in military service, the August 2006 VA examiner is competent and has provided such a link.

In light of the August 2006 VA examiner's positive nexus opinion and lack of sufficiently probative evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his active duty service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for degenerative disc disease of the lumbosacral spine is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


